Title: From Benjamin Franklin to [Charles Thomson], 18 March 1770
From: Franklin, Benjamin
To: Thomson, Charles


This well-publicized letter arrived in America in May, at the height of the controversy over whether to relax or maintain the nonimportation agreements now that Parliament had repealed most, but not all, of the Townshend duties. An extract containing virtually the entire letter was sent to Boston and promptly printed and reprinted there, while Thomson was using the original to good purpose in Philadelphia. On May 15 Galloway laid before the Assembly his letter from Franklin of March 21, printed below, and it too had great effect on rallying the waverers to stand fast. Although the rally was short-lived, Franklin was credited with it on one side of the Atlantic and blamed for it on the other; in Britain his intervention brought on him, as might be expected, the accusation of betraying his position as an officer of the crown.
 
Dear Sir
London March 18th. 1770
Your very judicious Letter of Novemr. 26th. being communicated by me to some Member of Parliament, was handed about among them, so that it was sometime before I got it again into my Hands. It had due Weight with several, and was of considerable Use. You will see that I printed it at length in the London Chronicle with the Merchants’ Letter. When the American Affairs came to be debated in the House of Commons, the Majority, notwithstanding all the Weight of ministerial Influence, was only 62 for continuing the whole last Act; and would not have been so large, nay, I think the Repeal would have been carried, but that the Ministry were persuaded by Governor Bernard and some lying Letters said to be from Boston, that the Associations not to import were all breaking to Pieces, that America was in the greatest Distress for Want of the Goods, that we could not possibly subsist any longer without them, and must of course submit to any Terms Parliament should think fit to impose upon us. This with the idle Notion of the Dignity and Sovereignty of Parliament, which they are so fond of, and imagine will be endanger’d by any farther Concessions, prevailed I know with many to vote with the Ministry, who otherwise, on Account of the Commerce, wish to see the Difference accommodated. But though both the Duke of Grafton and Lord North were and are in my Opinion rather inclined to satisfy us, yet the Bedford Party are so violent against us, and so prevalent in the Council, that more moderate Measures could not take Place. This Party never speak of us but with evident Malice; Rebels and Traitors are the best Names they can afford us, and I believe they only wish for a colourable Pretence and Occasion of ordering the Souldiers to make a Massacre among us.
On the other Hand the Rockingham and Shelburne People, with Lord Chatham’s Friends, are disposed to favour us if they were again in Power, which at present they are not like to be; tho’ they, too, would be for keeping up the Claim of parliamentary Sovereignty, but without exercising it in any Mode of Taxation. Besides these, we have for sincere Friends and Wellwishers the Body of Dissenters, generally, throughout England, with many others, not to mention Ireland and all the rest of Europe, who from various Motives join in applauding the Spirit of Liberty, with which we have claimed and insisted on our Privileges, and wish us Success, but whose Suffrage cannot have much Weight in our Affairs.
The Merchants here were at length prevailed on to present a Petition, but they moved slowly, and some of them I thought reluctantly; perhaps from a Despair of Success, the City not being much in favour with the Court at present. The manufacturing Towns absolutely refused to move at all; some pretending to be offended with our attempting to manufacture for ourselves; others saying that they had Employment enough, and that our Trade was of little Importance to them, whether we continued or refused it. Those who began a little to feel the Effects of our forbearing to purchase, were persuaded to be quiet by the ministerial People; who gave out that certain Advices were receiv’d of our beginning to break our Agreements; of our Attempts to manufacture proving all abortive and ruining the Undertakers; of our Distress for Want of Goods, and Dissentions among ourselves, which promised the total Defeat of all such Kind of Combinations, and the Prevention of them for the future, if the Government were not urged imprudently to repeal the Duties. But now that it appears from late and authentic Accounts, that Agreements continue in full Force, that a Ship is actually return’d from Boston to Bristol with Nails and Glass, (Articles that were thought of the utmost Necessity,) and that the Ships that were waiting here for the Determination of Parliament, are actually returning to North America in thier Ballast; the Tone of the Manufacturers begins to change, and there is no doubt, that if we are steady and persevere in our Resolutions, these People will soon begin a Clamor that much Pains has hitherto been used to stifle.
In short, it appears to me, that if we do not now persist in this Measure till it has had its full Effect, it can never again be used on any future Occasion with the least prospect of Success, and that if we do persist another year, we shall never afterwards have occasion to use it. With sincere regards I am, Dear Sir, Your obedient Servant,
B. Franklin
